Citation Nr: 1712869	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Gregory T. Shannon



INTRODUCTION

The Veteran served on active duty from October 1948 to August 1952 in the United States Air Force.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which reopened a claim for service connection for tinnitus but denied service connection on the merits.  During the appeal, jurisdiction transferred to the RO in Chicago, Illinois. 

The Veteran's initial claim for service connection for tinnitus was first denied in a January 2009 RO rating decision.  The RO in Chicago received the Veteran's petition to reopen his claim in February 2013.  In a subsequent November 2014 rating decision, the RO reopened the claim and denied it on the merits, erroneously citing the date of the petition to reopen as in August 2013.  

The claim is now properly before the Board.  Although the RO reopened the claim in its November 2014 rating decision and December 2015 statement of the case, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As discussed in more detail below, the Board is reopening the claim of entitlement to service connection for tinnitus.  The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO denied service connection for tinnitus. The Veteran was notified of his appellate rights, but did express timely disagreement and did not perfect an appeal.

2.  The evidence received since the January 2009 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1. A January 2009 rating decision by the RO that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20. 302, 20.1103 (2016). 

2. New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for tinnitus is completely favorable, no further notice and assistance is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

II. New and Material Evidence

In January 2009, the RO denied service connection for tinnitus because records during active service did not indicate treatment for or complaints of tinnitus, and due the Veteran's failure to report for a VA examination.  The Veteran was advised of the decision and his appellate rights.  However, the Veteran did not express timely disagreement.  Therefore, the January 2009 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The Board has considered the applicability of 38 C.F.R. § 3.156(b) (2016), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for tinnitus was received within one year following the January 2009 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The RO received the Veteran's petition to reopen the claim for service connection for tinnitus in February 2013. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. See Shade, 24 Vet. App. at 119-121.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Since the final decision in January 2009, during a July 2014 VA hearing loss and tinnitus examination the Veteran reported his tinnitus began at age 30.  As he was born in 1930, this would have been in approximately 1960 or eight years after active service.  Additionally, the Veteran made a statement after this examination indicating that his tinnitus started between 1957 and 1960.  An onset of 1960 is consistent with some, but not all, of the Veteran's prior statements in which he reported to a VA audiologist in April 2011 that the onset of tinnitus was 10 years earlier or 2001.  Furthermore, in support of his appeal, the Veteran has stated that in addition to being an aircraft mechanic in service he also took care of radio drones near a gunnery range and was not afforded ear protection.  Moreover, he reports that while working the drone field an antenna made it into his right ear and scratched his ear drum.  An in service injury to the Veteran's right ear is supported by the service treatment records, but does not appear to have been considered by the RO.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a) (2016).

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material because it relates in- service events and earlier onset date. 

The new evidence also raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get a medical opinion.  See Shade, 24 Vet. App. at 119-121; 38 U.S.C.A. § 5103A(d) (West 2014).  There is competent evidence the Veteran currently has tinnitus.  Service records and the Veteran's statements indicate the Veteran sustained an in service ear injury and worked in a military occupational specialty consistent with acoustic trauma, and there is insufficient competent medical evidence to make a decision on the claim. 

 Accordingly, the Veteran's claim for service connection for tinnitus is reopened.


ORDER

To this extent only, the petition to reopen a claim for service connection for tinnitus is granted.


REMAND

The appellant seeks service connection for tinnitus.  After a review of the claim file, the Board finds that additional development is needed prior to deciding this issue.  

In his notice of disagreement the Veteran, or his representative, indicate he received a noncompensable rating for hearing loss and thus should be service connected for tinnitus at some percentage.  However, the Board notes the Veteran has not been awarded service connected for hearing loss, and thus does not have a service-connected rating for hearing loss.
Medical record may be incomplete

An intra-agency request for records from September 2014 indicates the Veteran stated he received treatment at Springfield CBOC, under the jurisdiction of Danville VA Medical Center (VAMC), for tinnitus and/or hearing loss from January 1970 through May 1996.  The response to the request indicated the Veteran's first medical visit with Danville VAMC was in September 1995, and his first audiology consult in April 2011.  However, the medical records provided start in May 1996.

In light of this, the record appears to be incomplete with regard to records from Danville VAMC from September 1995 to May 1996.  Furthermore, it is not clear that that the medical records from Springfield CBOC were obtained, particularly given that the medical records from Danville VAMC start the same month that the Veteran stated he stopped attending Springfield CBOC.

Ear injury not considered

The Veteran was afforded a VA audio examination in July 2014 and it was noted that the Veteran reported having tinnitus "for 50 years, that it began at age 30."  As noted above the Veteran has made multiple statements regarding the onset of his tinnitus.  However, the Board notes that the Veteran made a clarifying statement in support of his appeal and that the Veteran is competent to testify as to the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation").   As such, the evidence indicates the existence of a present disability of tinnitus.  In addition, the Veteran's service records confirm he was an Aircraft Engineer Mechanic and the AOJ conceded the Veteran's exposure to acoustic trauma in the January 2009 rating decision.

The examiner considered that the Veteran's military occupational specialty had a high probability of exposure to hazardous noise and that the Veteran had an in service motorcycle accident, but did not consider that a separate in service injury occurred to the Veteran's right ear.  

Review of the Veteran's service treatment records confirms he did sustain an injury to his right ear from an antenna wire in February 1952.  Consideration of this in service injury is warranted as examiners are required to take "into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Board finds that there is insufficient evidence of record to decide the claim. Therefore, the Board finds it necessary to remand this issue for an etiology opinion

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal.

2.  Obtain non-duplicative copies of all records referred to by the Veteran that are not already of record, to include those from Springfield CBOC from January 1970 through May 1996, and from Danville VAMC from September 1995 through May 1996.  Any negative response must be associated with the claim file.

3.  Obtain a VA medical opinion that addresses the Veteran's tinnitus claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, schedule such an examination.

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in service noise exposure and right ear injury. 

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





